Appeal from a decision of the Workers’ Compensation Board, filed May 17, 1989, which ruled that claimant sustained an accidental injury in the course of his employment and awarded workers’ compensation benefits.
The issues raised herein involve questions of fact relating to credibility and medical causation and were properly determined in claimant’s favor (see, Matter of Film v Holmes Transp., 147 AD2d 831). Any conflicting inferences presented by the evidence or the testimony were for the Workers’ Compensation Board to resolve (see, Matter of Boscaino v Montefiore Med. Center, 90 AD2d 611). Here, claimant’s detailed and coherent account of the events surrounding the sudden paralysis on his left side, Dr. Paul Clark’s testimony that the disability was causally related to claimant’s employment, and the acknowledgement by the employer and carrier’s expert that physical exertion by an individual with arteriosclerotic heart disease might precipitate a stroke, provide substantial evidence to support the Board’s determination (see, Matter of Gaylord v Ronald Gaylord, Inc., 90 AD2d 609).
Decision affirmed, without costs.
Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Mercure, JJ., concur.